DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, readable on claims 1-17, in the reply filed on 3/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,064,650. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of US Patent No. 10,064,650 contain all of the structural features .
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,376,135. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of US Patent No. 10,376,135 contain all of the structural features presented in claims 1-17 of the present application with only minor differences in claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 17 recite the limitation “wherein a distance between the sleeve and either one of the first stopper and the second stopper is 10 mm or more and 30 mm or less”, wherein this claim language is indefinite since it’s unclear how the distance can be both 10mm or more and 30mm or less, rather it’s the examiner’s understanding that the distance is within a range of 10mm to 30mm.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “wherein sleeve” in Line 7, however the limitation should read –wherein the sleeve--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegg et al. (US Patent Application Publication No. 2014/0207070, hereinafter Tegg).

In regard to claim 1, Tegg discloses an endoscopic surgery device (10, Fig. 1) comprising:
(10);
a slider (20) provided in the outer tube (Fig. 1); and 
a sleeve (28) provided in the outer tube (Fig. 2);
wherein the slider (20) has a first stopper (42) and a second stopper (44) which are provided separately from each other in a longitudinal direction of the outer tube (Fig. 2),
wherein sleeve (28) is slidably located on a first path formed between the first stopper and the second stopper (the sleeve is rotatably disposed between the first and second stoppers, where the ability of the sleeve to rotate is being construed as being slidable),
wherein the slider (20) has a first holding part (60, 64) configured to hold a first rod-shaped member (the first holding part (60, 64) is configured to hold rod-shaped stubs (96, 98) therein, Figs. 3,7) and a second path through which the first rod-shaped member is inserted (the first path is defined as the pathway extending between notches (60, 64), Fig. 3),
wherein the sleeve (28) has a third path through which a second rod-shaped member is inserted (via pathway (32) through which a medical tool (112) is inserted, Figs. 2,4,8) and a second holding part (via radially inner surface (110) of the sleeve (28), Figs. 7-8 which contacts the medical instrument) configured to hold (via contact between the inner surface (110) of sleeves (26,28) and the medical instrument, Figs. 7-8).

In regard to claim 2, Tegg teaches wherein a distance between the sleeve and either one of the first stopper and the second stopper is 10 mm or more and 30 mm or less (the distance between the sleeve and the first and second stoppers is 30 mm or less, Fig. 2).

In regard to claim 10, Tegg teaches wherein the first holding part has one or more O-rings (via sleeve (26) can be considered an O-ring, Fig. 8).

In regard to claim 11, Tegg teaches wherein at least two O-rings are disposed along the second path (via sleeves (26,28) can be considered an O-ring, Fig. 8).


In regard to claim 12, Tegg teaches wherein the second holding part has at least one O-ring (via sleeve (28) can be considered an O-ring, Fig. 8).

In regard to claim 13, Tegg teaches wherein at least two O-rings are disposed along the third path (via sleeves (26,28) can be considered an O-ring, Fig. 8).

In regard to claim 14, Tegg teaches wherein inner diameters of the first stopper and the second stopper are smaller than an inner diameter of the at least one O-ring (at least a portion of the first and second stoppers (42, 44) have inner diameters that are smaller than an inner diameters of the O-ring (28), Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tegg et al. (US Patent Application Publication No. 2014/0207070, hereinafter Tegg) in .

In regard to claims 3 and 4, Tegg is silent with respect to further comprising, a first cap provided at a proximal end of the outer tube, wherein the first cap has an airtight valve.
Taylor teaches an analogous access cannula for delivering medical instruments within a body cavity.  The access cannula comprises a cannula (16) and a seal housing (25).  The seal housing comprises a pair of rollers (216,227, Fig. 45) configured to form a zero seal (76,232) within the seal housing and configured to engage a medical instrument and aid in advancing/retracting the medical instrument through the access cannula.  Additionally, the proximal end of the seal housing is provided with a septum (225, i.e. first cap) forming a seal with the medical instrument during insertion of the medical instrument through the seal housing (25), Fig. 45, Par. 143.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the housing (20) of Tegg with the septum seal (225) as taught by Taylor providing an additional seal at the proximal end of the housing in addition to rollers in order to seal about medical instruments as they’re inserted through the housing (Par. 143).  

Claims 3-5, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tegg et al. (US Patent Application Publication No. 2014/0207070, hereinafter Tegg) in view of Castro et al. (US Patent Application Publication No. 2011/0060183, hereinafter Castro).

In regard to claims 3-5, 15 and 16, Tegg is silent with respect to further comprising, a first cap provided at a proximal end of the outer tube, wherein the first cap has an airtight valve, wherein the first cap has a first port through which the first rod-shaped member is inserted and a second port through which the second rod-shaped member is inserted, further comprising a second cap provided at a distal end of the outer tube, wherein the second cap has a third port through which the first rod-shaped member is inserted and a fourth port through which the second rod-shaped member is inserted.
Castro teaches an analogous access device (10, Fig. 1) for introducing a plurality of surgical instruments within a body cavity.  The access device comprises a main tube (12) having a distal partitioning element (14, distal end cap) and a base (52, rear end cap).  The base (52) includes a plurality of openings (56, 58, 60) for the insertion of instruments within the main tube (12) and the distal partitioning element (14) comprises a plurality of openings (30, 32, 34) through which instruments exit the main tube (12) and into a body cavity. The distal partitioning element (14) and base (52) aid in maintaining the transverse positioning of the instruments inserted through the main tube (12), Par. 56, Fig. 1.  Additionally, the distal partitioning element (14) provides the (12), Par. 57.
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to provide the proximal and distal ends of the device (10) of Tegg with the base (52, rear end cap) and distal partitioning element (14, distal end cap) of Castro since the base at the proximal end of the device and the distal partitioning element at the distal end of the device would support the positioning of the instruments relative to each other within the device (Par. 56, 91).  Additionally, the distal partitioning element would form an atraumatic tip for the device prevent inadvertently damaging a body cavity (Par. 57).

Allowable Subject Matter
Claims 6-9 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer were filed to overcome the double patenting rejections.
Claim 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and a terminal disclaimer were filed to overcome the double patenting rejections.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 27, 2021